 LOCAL NO. 48287CONCLUSIONS OF LAW1.Nibco, Inc., is an employer within the meaning of Section 2 (2) of the Act, and,is engaged in commerce within the meaning of Section 2 (6) and(7) of the Act.2.District 50, United Mine Workers of America,is a labor organization withinthe meaning of Section 2 (5) of the Act.3.By discriminating with respect to the hire and tenure of employment of Lewis R.Thomas, thereby discouraging the free exercise of rights guaranteed by Section 7'of the Actand discouraging membership in and activities for the above-mentionedlabor,organization,the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.4. By interfering with, restraining,and coercing its employees in the exercise ofrights guaranteed by Section 7 of the Act,the Respondent has engaged in and is en-gaging m unfair labor practices within the meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]LocalNo. 48, SheetMetalWorkersInternational Association,AFL-CIO,and its agents,W. J. McDowell and T. E.Reid'[Gads-den Heating and Sheet Metal Company]andMark Louis Talia-ferroSheet Metal Workers International Association,AFL-CIO, andits agent,C. J. HeckelandMark Louis Taliaferro.Cases Nos.10-CD-76 and 10-CD-77. October 31, 1957-DECISION AND DETERMINATION OF DISPUTEOn December 31, 1956, Mark Louis Taliaferro filed charges withthe Regional Director for the Tenth Region, and amended chargesthereafter, alleging that Local No. 48 and its agents, McDowell andReid, and also the International and its "agent, Heckel, had engagedin and were engaging in certain unfair labor practices within themeaning of Section 8 (b) (4) (D) of the Act.Thereafter, pursuant to Section 10 (k) of the Act and Sections102.71 and 102.72 of the Board's Rules and Regulations, the RegionalDirector investigated the charges and'provided for an appropriatehearing upon due notice.The hearing was held at Gadsden, Alabama,on February 28 and March 1, 195.7, before Louis Libbin, hearingofficer.All parties appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues.The rulings of the hearingofficer made at the hearing were free from prejudicial error and arehereby affirmed.All parties filed briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.Leach Manufacturing Company is engaged in commerce withinthe meaning of the Act.119 NLRB No. 30. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Local No. 48, Sheet Metal Workers International Association,.AFL-CIO, and Sheet Metal Workers International Association,.AFL-CIO, are each labor organizations within the meaning of theAct.W. J. McDowell and T. E. Reid are agents of Local 48, andC. J. Heckel is an agent of the International.3.Gadsden Heating and Sheet Metal Company is, and for manyyears has been, a corporation owned and operated in effect bybrothersOwen and Holt Leach as a general sheet metal shop.Gadsden Co., as a member of a construction industry employers' asso-ciation, had recognized and contracted with Local 48 for its sheetmetal workers since 1949, although not pursuant to any Board certifi-cation.At the time of the original contract in 1949 and again in1953, Local 48 had orally agreed with Gadsden Co. that the contractswould not cover the sheet metal workers of Leach Mfg. (or its prede-cessor).Leach Mfg., a partnership also composed of Owen and HoltLeach, was then operating almost exclusively as a small metal-awningfactory, in an adjoining building with a common party wall.LeachMfg. did virtually no general sheet metal work and Gadsden Co. nolonger engaged in awning operations at that time.Late in 1954 or early in 1955 Leach Mfg., while continuing tooperate its awning business in the city of Gadsden, began a move toAlabama City, 3 miles away, where it undertook new sheet metaloperations, similar to but not identical with those theretofore per-formed by Gadsden Co. Leach Mfg. did not limit its employment ofsheet metal workers to craftsmen. Its heavy machinery for makingthese new products was acquired on an oral lease from Gadsden Co.,whose sheet metal workers had theretofore been operating such ma-chinery and had made virtually identical items in many instances.Contemporaneous with the move, according to an exhibit put in evi-dence by the Charging Party, Gadsden Co.'s employment of sheet metalworkers shrank by 50 percent, or 5 employees, from an average of 9or 10 to 4 or 5.Meanwhile, according to the testimony of Holt Leach,the manager of Leach Mfg., the number of employees on the payroll ofLeach Mfg. increased by 50 percent, or 6 employees, from 13 inJanuary 1955 to 19 by January 1956 (and still further increased to 24by July 1956, since which time it has maintained that approximatelevel).During the same period Leach Mfg.'s sheet metal business, ex-eluding its awning operation, increased virtually five-fold, from about$50,000 in the year before the move (1954) to $237,000 in the yearafter the move (1956).At the same time Leach Mfg.'s awning busi-ness was dropping from $50,000 to $43,000.Early in 1955 Local 48 protested to the Leach brothers, asserting thatthe transfer of sheet metal operations and machinery from Gadsden LOCAL NO. 4 8289Co. to Leach Mfg. was a. runaway-shop move.Holt Leach, speakingfor Leach Mfg., replied that he would bargain with the Local aboutLeach Mfg.'s sheet metal work if the Local would let him complete themoving of the machinery and get on his feet at the Alabama Citylocation.The Local agreed to this proposal.On June 1, 1955, the current contract was signed between GadsdenCo. and the Local. It was a 2-year union-shop agreement, annuallyrenewable in the absence of notice, covering all employees engaged inwork on No. 10 U. S. gauge or lighter sheet metal.The contract in-cluded provisions that Gadsden Co. would employ only journeymencraftsmen and registered apprentices on such work; that the Localwould supply Gadsden Co.'s requirements on request ; and that unionmembership was required as a condition of employment after 31 days.The contract was on a printed form negotiated by the employers' as-sociation, and contained no reference to the Leach Mfg. operation.By October 17, 1956, more than a year after all the foregoing events,the Local had been unable to get the meeting with Leach Mfg. whichhad been promised in early 1955.The Local thereupon wrote a letterto Owen Leach claiming that "you and your firm" were violating the1955 contract, and requesting a meeting on October 23.The requested meeting was held on October 23, 1956, attended notonly by Owen Leach but also by Holt Leach. Local 48 claimed andthe Leach brothers both denied that Leach Mfg. was bound by GadsdenCo.'s 1955 contract (specifically, the clause providing that sheet metalwork should be done only by journeymen and apprentices).McDowell and Reid, as agents of Local 48, thereupon, on October 23,1956, instructed Gadsden Co.'s employees to strike at the start of thefollowing week.They also advised International RepresentativeHeckel of these instructions.Heckel replied that they should keep intouch with the Local's attorney.On the following Monday, October29, 1956, Gadsden Co.'s employees went on strike pursuant to theseinstructions.Local 48 also picketed the entrance to Leach Mfg.,beginning on October 30.The picket sign read : "Leach Mfg. onstrike.Let's organize."Only one Leach Mfg. employee thereafterI Gadsden Co. and Leach Mfg. had interchanged considerable personnel before the moveto Alabama City. Thereafter, although operated for the most part with separate personnel,finances, and records, the two companies engaged in certain intercompany operations suchaswould not normally be carried on between unrelated business firms.For example,Leach Mfg.'s truckdriver and handyman on occasion ran errands for Gadsden Co. LeachMfg. leased part of Gadsden Co.'s premises for a spray-paint department, and also, asstated above, leased much of Gadsden Co.'s heavy machinery useful in sheet metal fabrica-tion, but nothing was reduced to writing.Gadsden Co. sold several thousand dollars worthof raw materials to Leach Mfg. in instances where Leach Mfg. ran short.And GadsdenCo. once let Leach Mfg. do some spot welding in its shop.Moreover, there was a verysubstantial amount of subcontracting between the two companies, likewise on an oral basisrather than spelled out in written contracts, largely because Gadsden Co. had transferredthe necessary machinery to Leach Mfg.Finally, Leach Mfg. "paid". for all this by acontinuous open and running account with Gadsden Co., usually amounting to about$8,000, and made payments only if and when able.476321-58-vol. 11020 290DECISIONSOF NATIONALLABOR RELATIONS BOARDfailed to report for work.It is clear that an object of Local 48 in bothinstances was to force Leach Mfg. to comply with the Gadsden Co.contract and assign its sheet metal work exclusively to employees in thesheet metal craft, rather than to the employees then performing thework.The latter employees were not represented by any union at thetime, but Leach Mfg. thereafter signed a contract with another labororganization covering them.On February 19, 1957, a United States district court issued an in-junction under Section 10 (1) against Local 48 and its agents, Mc-Dowell and Reid, prohibiting the strike and picketing°on the groundthat they apparently violated Section 8 (b) (4) (B) and (D) ; at thesame time the court dismissed the case as against the International andits agent, Heckel, for lack of evidence.Pursuant to the injunction,Local 48 canceled the strike and the picketing.Contentions of the PartiesThe Charging Party, on behalf of both Gadsden Co. and Leach Mfg.,contends that the dispute between Leach Mfg. and Local 48 over theassignment of sheet metal work is not covered by Gadsden Co.'s con-tract with Local 48, and that Local 48's claim is therefore without legaljustification.Local 48 and its agents agree that their dispute is with Leach Mfg.over the assignment of sheet metal work (except on the awning opera-tion), but contend that in the circumstances the Gadsden Co. contractcovers Leach Mfg. as well, and assigns the work exclusively to crafts-men and apprentices.The International and its agent contend, addi-tionally, that there is no reasonable cause to believe that they engagedin conduct violative of Section 8 (b) (4) (D), and that the Board istherefore without authority to make any determination against them.Applicability of the StatuteThe record before us establishes that there is reasonable cause tobelieve that Local 48 induced and encouraged employees of GadsdenCo. and Leach Mfg. to engage in a concerted refusal to perform serv-ices in order to force or require Leach Mfg. to assign sheet metalwork to craftsmen and apprentices, although this work had been as-signed to other employees who were in many instances not craftsmennor apprentices.The Board has held that such factual circumstancesare sufficient to invoke the Board's jurisdiction to hear and determinethe work-assignment dispute within the meaning of Section 10 (k) ofthe Act.'We find that this dispute comes within the meaning ofSection 10 (k) of the Act, and is properly before us for determination.2 Radio d Television BroadcastEngineers Union etc. (UolunabiaBroadcastingSystem,Inc.),114 NLRB 1354;NationalAssociationof Broadcast Engineersand Technicians etc.(National Broadcasting Company, inc.),105 NL1IJ. 355. LOCAL NO. 48291Merits of the DisputeWe regard the dispute as essentially a disagreement between LeachMfg. and Local 48 over the question of whether or not Local 48's con-tract with Gadsden Co. covers Leach Mfg.'s new sheet metal work.This contract in substance provides that all sheet metal work shallbe done by employees who are journeymen sheet metal workers orregistered apprentices.The evidence, set forth above, satisfies us that Local 48's contractwith the Leach brothers' sheet metal enterprise (Gadsden Co.) consti-tutes an assignment of sheet metal work, as Holt Leach in effect rec-.ognized early in 1955 when Local 48 protested the shift of such workfrom Gadsden Co. to another Leach enterprise, Leach Mfg.We are.of the opinion that the Leach brothers may not evade this work assign-ment by transferring the work from one enterprise to another. Thefacts clearly show that the Leach brothers are the real parties ininterest of the two interrelated business organizations, one a corpora-tion and the other a partnership.'For many years prior to movingthe partnership to Alabama City, the corporation was a general sheetmetal operation, the partnership an awning operation.After themove the, general sheet metal work of the corporation dropped dras-tically and that of the partnership increased comparably; the neces-sary fabricating machinery was transferred from the corporation tothe partnership; and while there were certain changes in products,they still represented sheet metal work which, had the Leach brothersnot transferred the work to the partnership from the corporation,would clearly come within the purview of Local 48's contract.We donot. believe that the performance of such work by the partnership in:any manner removed it from the contract's assignment to craftsmen.Accordingly, we find that, at the time of Local 48's strike and picket-ing, Leach Mfg. was bound by the work-assignment clause of the Gads-den Co. contract.We further find that Leach Mfg. acted in deroga-tion of this contract by assigning the work to employees who were notcraftsmen or apprentices.We also find, for the reasons set forth inthe cases cited in footnote2, supra,that the contract between GadsdenCo. and Local 48 is dispositive of the dispute.DETERMINATION OF DISPUTEOn the basis of the foregoing findings of fact, and upon the entirerecord in the case, the Board makes the following Determination ofDispute pursuant to Section 10 (k) of the Act :All sheet metal work described in the contract between GadsdenHeating and Sheet Metal Company and Local No. 48, Sheet MetalWorkers International Association, AFL-CIO, which is performed'SeeJ.G. Roy & SonsCo., 118 NLRB 286. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Leach Manufacturing Company, except on the awning operation,is covered by the said contract, and the Respondents were and are law-fully entitled to force or require Leach Manufacturing Company to.assign such sheet metal work in accordance with the contract.MEMBERS RGI)GERS AND BEAN took no part in the consideration of theabove Decision and Determination of Dispute.Nathan Warren&Sons,Inc., PetitionerandIndependent Produce,Workers Union,Inc., and Local Union No. 64, Bakery, Dairy,.Food,Beverage and Miscellaneous Drivers, Advance Salesmen,.Warehousemen and Helpers,InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, AFL-CIO.2Case No. 1-RM-?54. November 1, 1957DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Herbert N. Watterson,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The parties stipulated at the hearing that the Teamsters is alabor organization within the meaning of the Act, but the Teamstersrefused to enter into such a stipulation with regard to the Independ-ent.In accord with the hearing officer's request at the opening ofthe hearing, the Board takes official notice of the following proceed-ings and determinations by the Board and the Regional Director,which relate to the status of the Independent as well as to otherissues here involved.On December 13, 1954, the Board certified the Teamsters as theexclusive representative of a unit of the Employer's employees.'Thereafter, the parties entered into a bargaining agreement whichterminated on December 13, 1955, upon notice duly given by theTeamsters.The parties then engaged in contract negotiations untilMay 24, 1956, when the Employer advised the Teamsters that it no,1Herein referred to as the Independent.2Herein referred to as the Teamsters.3 The motions of the Teamsters to dismiss the petition,which the hearing officer referredto the Board, are hereby denied for the reasons set forth below.4 Case No.1-RC-3305.This was a consent proceeding.The unit was comprised ofdrivers, warehousemen,and helpers,and combination food inspectors and warehousemen,but excluded guards, professional employees, office employees,salesmen,shippers, andsupervisors.119 NLRB No. 43.